Order affirmed, without costs of this appeal to either party. Memorandum: Since the affidavits present triable issues of fact, particularly on the question as to whether or not the defendant ever sold the taxicabs, the motions for summary judgment were properly denied. (Dwan v. Massarene, 199 App. Div. 872; Friedman v. Universal Mercerizing Co., 238 id. 805.) The credibility of the affiants is for the jury. (Bernstein v. Kritzer, 224 App. Div. 387.) We are not required to and do not now pass upon the validity of the alleged agreement dated May 9,1938, and marked “ Exhibit B.” All concur. (The order denies defendant’s motion for summary judgment and denies plaintiff’s cross-motion for summary judgment.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.